Per Curiam :
The court below decreed that the appellant was in contempt in not obeying the order made October 14, 1889, directing him to pay the costs, and awarded an attachment against him. This appeal was from the order for the attachment; no other error is assigned.
It may be conceded that an order for the payment of money, without more, would not subject the party against whom such order is made to the process of attachment. But the decree of the court below shows upon its face that this is not such case. It finds that the appellant “ has been unfaithful in the dischai’ge of his duties, under the said letter of attorney; that he has mismanaged and wasted the estate committed to his said trust, and applied the trust moneys to his own use.” From this finding and decree of the court no appeal has been taken. It stands unreversed and in full force, and is conclusive of the facts there stated. It shows that the appellant has been guilty of a breach of trust and of actual fraud. Such cases are excepted out of the operation of the act of 1842, and an attachment may issue for costs: Chew’s App., 44 Pa. 247 ; Tome’s App., 50 Pa. 285; Church’s App., 103 Pa. 263.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.